United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3528
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                  Nicholas Goins

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: March 25, 2022
                              Filed: April 4, 2022
                                 [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Nicholas Goins appeals the sentence the district court1 imposed after he
pleaded guilty to a child pornography offense. He argues that the court erred in
imposing a life term of supervised release without adequate explanation.

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
       Upon careful review, we conclude that the district court did not plainly err in
imposing a life term of supervised release, see United States v. Burnette, 518 F.3d
942, 945-46 (8th Cir. 2008) (standard of review), as Goins has not shown any error
in the court’s explanation, much less error that is clear or obvious under current law,
see United States v. Carson, 924 F.3d 467, 470 (8th Cir. 2019) (to qualify for relief
under plain error standard, a defendant must show that the district court committed
error that: (1) is plain--that is, clear or obvious under current law; (2) affected his
substantial rights; and (3) seriously affects fairness, integrity, or public reputation of
judicial proceedings). While the district court did not provide a separate explanation
for imposing a life term of supervised release or explicitly reference 18 U.S.C.
§ 3553(a), we conclude that the court’s overarching explanation was sufficient to
explain both the term of imprisonment and the term of supervised release, see Carson,
924 F.3d at 470-71 (agreeing with other circuits that a single consideration of the
sentencing factors can embrace both the incarceration sentence and the supervised
release term, and that one overarching explanation often will provide an adequate
explanation for the duration of supervised release); and that the record shows that the
court considered the nature and circumstances of the offense, Goins’s personal
characteristics, the need to reflect the seriousness of the offenses, the need to protect
the public, and the need to avoid unwarranted sentence disparities, see United States
v. Denson, 967 F.3d 699, 709 (8th Cir. 2020) (“We do not require a district court to
provide a mechanical recitation of the § 3553(a) factors. Rather, it simply must be
clear from the record that the district court actually considered the § 3553(a) factors
in determining the sentence.”).

      Accordingly, we affirm.
                     ______________________________




                                           -2-